 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

TMM eee econ eC ma cela

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

US BANMAUET CY
wo, BANKR COUR
EASTERN DISTRICT oF

Case number (if known): Chapter you are filing under: ROW YORK
Chapter 7 as
CQ) chapter 14 220 JAN -7 A fe: 93
Q) Chapter 12 oS oo
| 2 Chapter 13 C] Check if this is an

amended filing

  

C3 Fee ee

ie |
ow Nf Lee EE dae bs

 

 

x

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone, A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

1. Your full name

   
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
  
   

Write the name that is on your
government-issued picture

CARLA

 

 

 

 

 

 

identification (for example, First name First name
your driver's license or OMEYEMI
passport). Middle name Middie name
Bring your picture TIMMERS

Last name

identification to your meeting Last name
with the trustee.

Suffix (Sr., Jr., Il, HN Suffix (Sr., Jr, U1, (1)

 

2. All other names you

 

 

 

 

have used in the last 8 First name First name
years
Include your married or Middle name Middle name

maiden names.

 

 

 

 

 

 

 

 

Last name Last name
First name First name
Middle name Middie name
Last name Last name

 

3. Only the last 4 digits of
your Social Security
number or federal OR
Individual Taxpayer
Identification number eee
(ITIN)

 

sic

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known),

First Name Middle Name

Last Name

 

 

 

 

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

include trade names and
doing business as names

| have not used any business names or EINs. L} | have not used any business names or EINs.

 

 

 

Business name Business name

  

 

 

 

Business name Business name

 

5. Where you live

   

_ If Debtor 2 lives at a different address:

875 PENNSYLVANIA AVENUE

 

- Number Street

 

Number Street

15K

 

 

BROOKLYN NY 11207

 

City State. ZIPCode _— Gil State ZIP Code

KINGS COUNTY

 

 

- County

  
 
  
 

County

- If Debtor 2’s mailing address is different from
- yours, fill it in here. Note that the court will send
any notices to this mailing address.

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

Street

  

Number Street Number

 

 

P.O. Box

 

 

City State ZIP Code State ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

   
 
 
  

Check one: _ Check one:

_ ©) Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

1 Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

(] | have another reason. Explain. (2) I have another reason. Explain.

(See 28 U.S.C. § 1408.) | (See 28 U.S.C. § 1408.)

 

 

 

 

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
 

 

 

Debtor 1

Case 1-20-40066-cec

First Name

CARLA O. TIMMERS

Middle Name

Doc1 Filed 01/07/20 Entered 01/07/20 10:16:51

Case number (i known)
Last Name

ea Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7
QO) Chapter 11
CL) Chapter 12
Q) Chapter 13

C) 1 will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

QO) I need to pay the fee in installments. If you choose this option, sign and attach the Application
for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

-9. Have you filed for YWINo
bankruptcy within the
last 8 years? Q) Yes. District When Case number
MM/ DDIYYYY
District When Case number
MM / DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy id No
: cases pending or being oo
filed by a spouse who is Q) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When __ SSCs number, if known,
MM/DD/YYYY
11. Do you rent your LINo. Go to line 12.
residence? Wd Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

i No. Go to fine 12.
Q) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA Oo. TIMMERS Case number (if known),

First Name Middle Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12, Are youa sole proprietor {@ No. Go to Part 4.
of any full- or part-time
business? C] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, o
ttc. P P, OF Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

 

 

 

 

to this petition, City State ZIP Code
Check the appropriate box to describe your business:
() Health Care Business (as defined in 11 U.S.C. § 101(27A))
C] Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(] stockbroker (as defined in 11 U.S.C. § 101(53A))
C) Commodity Broker (as defined in 17 U.S.C. § 101(6))
CJ None of the above
13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?
. No. fam not filing under Chapter 11.
For a definition of small
business debtor, see (2) No. [am filing under Chapter 11, but am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D), the Bankruptcy Code.

C) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Cade.

 

ca Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you ownorhave any (No
roperty that poses or is
Plleyed to pose a threat C) Yes. What is the hazard??

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs

 

. i di tion i ded, is it needed?
immediate attention? If immediate attention is needed, why is it neede

For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

Where is the property??
Number Street

 

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

CARLA O. TIMMERS

First Name Middle Name Last Name

Debtor 1 Case number (it known),

Explain Your Efforts to Receive a Briefing About Credit Counseling

snes semanesae

 

15. Tell the court whether

 

 

you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

You must check one:

1 I received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C 1 am not required to receive a briefing about
credit counseling because of:

() Incapacity. [ have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CQ] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

O Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

C) | received a briefing from an approved credit

Q] I received a briefing from an approved credit

CJ | certify that | asked for credit counseling

 

 

 

C) 1 am not required to receive a briefing about

You must check one:

counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

credit counseling because of:

C) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

{) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

(2 Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Voluntary Petition for Individuals Filing for Bankruptcy page 5
 

 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known),

First Name Middle Name Last Name

a Answer These Questions for Reporting Purposes
. 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

you have?
CI No. Go to line 16b.
id Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C] No. Go to line 16c.
C) Yes. Go to line 17.

16c, State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7? Q) No. tam not filing under Chapter 7.

Do you estimate that after 4 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and W@W No
administrative expenses
are paid that funds will be OQ Yes

available for distribution
to unsecured creditors?

18. How many creditorsdo 4 1-49

 

 

you estimate that you OC) 50-99
owe? CJ 100-199
(J 200-999
19. How much do you id $0-$50,000
: estimate your assets to  $50,001-$100,000
be worth? C2 $100,001-$500,000
CJ $500,001-$1 million
_ 20. How much do you Q $0-$50,000
estimate your liabilities | () $50,001-$100,000
to be? id $100,001-$500,000

(2 $500,001-$1 million

 

: | have examined this petition, and 1 declare under penalty of perjury that the information provided is true and
For you correct.
If have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of
title 11, United States Code. | understand the relief available under each chapter 7, and [| choose to proceed under
Chapter 7. -

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, Zoe ng3571.

 

  

Lthele x
Signature of Debtor 1 Signature of Debtor 2
Executed on 0 O fA Xx De 20 "Executed on
MM / DD Y MM / DD /YYYY

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
 

 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

 

 

 

Debtor 4 CARLA O. TIMMERS Case number (irknawn)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court, Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CJ) No

i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

QC) No

i Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

(} Yes. Name of Person :
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x Chile Lagat edé) *

 

 

 

 

 

Signature of Debtor 1 ? Signature of Debtor 2
Date OQ lot ZOL a Date
MM/DD /YYYY MM/ DD /YYYY
: Contact phone _9176760288 Contact phone
Cell phone 19176760268 Cell phone
Email address TIMMERSCARLA@GMAIL.COM Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Fill in this information to identify your case:

Debtori CARLA O. TIMMERS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

EASTERN DISTRICT OF NEW YORK

 

United States Bankruptcy Court for the:

 

Case number CQ) Check if this is an
(if known) amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| Part 1: | Summarize Your Assets

 

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B......cscsecssrsereccrercnstsssesesnssssensssanseetessrasecersacenenegeensnesensansaneaenesersneees $ 0.00
1b, Copy line 62, Total personal property, from SChECUIC A/B oo... sssssssessssssssscsssecssecsseccsasessusessaneessnsecsaeenseesssnencneanseseceneress $ 11651.00
1c, Copy line 63, Total of all property on SCHECUIC A/B uu... .s.cceesccceeseessseessssstensseasesanesenennssescannesseansnencanscnneneneneseaneaennsnsents $ 11651.00

 

 

 

Ey summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the totat you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ___21500.00_

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EF. ecsecccsssseseccesssscsesesenserssescees $e

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ....scsceesseetseceteeeteteinees + 5 146074.00

Your total liabilities g___167574.00

Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061) 4984.02
Copy your combined monthly income from line 12 Of Schedule L..sscccscceccntessessesssecsnseensennessneseaternacaceesensnetesrea ates cess $__ose

5. Schedule J: Your Expenses (Official Form 106J) 2014.00
Copy your monthly expenses from line 22¢ of Schedule J ....sesssccsessseereesseneensenteneeessserees cease eee an ene ee tenet TRE Eee $e aS

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 4 CARLA O. TIMMERS Case number (itknown)

First Name Middle Name Last Name

ey Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

OQ No.
YW Yes

 

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2471.11

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

9a. Domestic support obligations (Copy line 6a.) si.
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) s__——C*«00.
Qd. Student loans. (Copy line 6f.) s___——-107587.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) a
Qf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + S$ 0.00
9g. Total. Add lines 9a through Of. $ 107587.00

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Fill in this information to identify your case and this filing:

Debtor? CARLA O. TIMMERS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

EASTERN DISTRICT OF NEW YORK

 

United States Bankruptcy Court for the:

Case number

 

CJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

i No. Go to Part 2.
C] Yes. Where is the property?

 

What is the property? Check all that apply.
Q Single-family home

11. Du multi-unit buildin:
Street address, if available, or other description WW plex or multf-unit Pullding

   

 

 

 

 

C1 Condominium or cooperative Current value of the Current value of the
CJ} Manufactured or mobile home entire property? portion you own?
CJ Land $ $
C] investment property
- QO Timeshare Describe the nature of your ownership
City State ZIP Cade interest (such as fee simple, tenancy by
C] other

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

C] Debtor 1 only

County CJ Debtor 2 only gO co. .
C) Debtor 1 and Debtor 2 only (eoen ations) ee property
ee instruction

 

 

C) At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

 

lf you own or have more than one, list here:
What is the property? Check all that apply.
| Single-family home

1.2. C] puptex or multi-unit buildin
Street address, if available, or other description P 9

 

 

 

 

 

 

 

 

 

CJ Condominium or cooperative Current value of the Current value of the

C) Manufactured or mobile home entire property? portion you own?

(J Land $ $

C) investment property ;

O) Timeshare Describe the nature of your ownership
City State ZIP Code interest (such as fee simple, tenancy by

(2 other the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Check one.

Cl Debtor 1 only

C) Debtor 2 only

C2 Debtor 1 and Debtor 2 only (J Check if this is community property
(1 At least one of the debtors and another (see instructions)

 

County

Other information you wish to add about this item, such as local
property identification number:

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
 

Case 1-20-40066-cec

Debtor 4 CARLA O. TIMMERS

First Name Middle Name Last Name

Doc1 Filed 01/07/20 Entered 01/07/20 10:16:51

Case number (it known)

 

13.
Street address, if available, or other description

 

 

 

 

C] Manufactured or mobile home entire property? portion you own?
CJ Land $ $
CI Investment property

City Slate ZIP Code (1 Timeshare Describe the nature of your ownership
QO interest (such as fee simple, tenancy by

Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
CJ Debtor 1 only

County C) Debtor 2 only
C] Debtor 1 and Debtor 2 only C] Check if this is community property
Cl At feast one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here. .........cccccccscecrscsssnenerenncesessasauseesccsonccesaceusnansnteensaaeenaesnsegas > a

What is the property? Check all that apply.
Q) Single-family home

Q Duplex or multi-unit building

(2 Condominium or cooperative

 

 

 

 

 

 

 

Current value ofthe Current value of the

 

 

 

 

 

 

 

 

ea Describe Your Vehicles

QC] No
Yes
3.1. Make: NISSAN
Model: ALTIMA
Year: 2016
40000

Approximate mileage:
Other information:
POOR CONDITION

 

 

 

 

If you own or have more than one, describe here:

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

Who has an interest in the property? Check one.

i Debtor 1 only

CI Debtor 2 only

C] Debtor 1 and Debtor 2 only

(C1 At least one of the debtors and another

 

Current value of the Current value of the
entire property? portion you own?

$ 10107.00 ¢ 10107.00

 

(J Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

 

 

 

 

 

3.2, Make:
Model: C} Debtor 1 only
Y CI Debtor 2 onl Cc t value of the Current value of th
ear: urrent value of the urrent value of the
A p LU) Debtor 1 and Debtor 2 only entire property? portion you own?
Approximate mileage: (2) At least one of the debtors and another
Other information: $ §
(J Check if this is community property (see
instructions)
Official Form 106A/B Schedule A/B: Property page 2
Case 1-20-40066-cec

CARLA O. TIMMERS

Doc1 Filed 01/07/20 Entered 01/07/20 10:16:51

 

 

 

 

 

 

Debtor 1 Case number (if known),
First Name Middte Name Last Name
3.3, Make: Who has an interest in the property? Check one.
Model: C) Debtor 1 only
. CJ Debtor 2 only :
Year: Current value of the

Approximate mileage:

Other information:

 

 

 

 

Make:
Model:

Year:

3.4.

Approximate mileage:

Other information:

 

 

 

 

CD Debtor 1 and Debtor 2 only

entire property?
(C) At least one of the debtors and another Property

Ae

(C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C] pebtor 1 only

C] Debtor 2 only

C) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

Current value of the
entire property?

(] Check if this is community property (see
instructions)

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
(J Yes

Make:
Model:

4.1.

Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

42, Make:
Model:
Year:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

leduct seci

 

Current value of the
portion you own?

 

 

Current value of the
portion you own?

 

 

 

 

 

unt of ar

C) Debtor 1 only

 

ors Who H
CJ Debtor 2 only

C) Debtor 1 and Debtor 2 only

Current value of the
( At least one of the debtors and another

entire property?

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

 

Current value of the
portion you own?

 

 

 

C} Debtor 1 only

C2] Debtor 2 only

2] Debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

Current value of the
entire property?

(J Check if this is community property (see
instructions)

 

 

Current value of the
portion you own?

 

 

 

5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 10107.00
you have attached for Part 2. Write that number here ...... nnn
Official Form 106A/B Schedule A/B: Property page 3
 

 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS

First Name Middle Name Last Name

Case number (if known),

 

SS Describe Your Personal and Household Items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
LJ No
i Yes. Deseribe......... BED, BEDDING, CHAIRS, COOKING UTENSILS, COUCH, EATING $ 300.00
UTENSILS, PICTURE FRAMES, AND TOWELS
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
U] No
id Yes. Describe.......... SMARTPHONE AND TV $ 200.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
Wd No
C) Yes. Describe.......... $ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
Wd No
C] Yes. Describe.......... $ 0.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
id No
Cl Yes. Deseribe......... $ 0.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CL} No
d Yes. Describe.......... ALL CLOTHES AND FOOTWEAR $ 200.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
Wd No
Cl Yes. Describe.......... gs «0.00
413, Non-farm animals
Examples: Dogs, cats, birds, horses
Cl No
i Yes. Describe.......... DOG AND CAT $ 50.00
14. Any other personal and household items you did not already list, including any health aids you did not list
id No
Cl Yes. Give specific $ 0.00
information. ......:00
45. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 750.00
for Part 3. Write that number here oo... ecssesscsssssenssssscssesssneeseatenssnensanersnnennanecnnantensecnancnsessnsansnsessensnesenenesegsenen ceases ase teeeeete gees gg484e
Schedule A/B: Property page 4

Official Form 106A/B
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known),

First Name Middle Name Last Name

 

| arta: Describe Your Financial Assets

 

 

16.Cash
Examples: Money you have in your wailet, in your home, in a safe deposit box, and on hand when you file your petition
C) No
4 Yes CASK. w.ecestsesseeereeeee $ 10.00

17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

WD Yes cece Institution name:

17.1. Checking account: MCU 34.00

17.2. Checking account:

 

17,3, Savings account:

 

 

17.4, Savings account:

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial account:

 

fA fi fF F&F Ff Ff# Ff LF LH

17.9. Other financial account:

 

18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

W No

i Institution or issuer name:

 

 

 

19, Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

UW No Name of entity: % of ownership:
CL) Yes. Give specific %
information about
THEM... cecsessresesnnerseaes %

%o

 

 

Official Form 106A/B Schedule A/B: Property page 5
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (i known}

First Name Middie Name Last Name

 

 

 

20, Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
UC] Yes. Give specific [ssuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THOM ccsserssereereee §
$.
$

21, Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
QI Yes. List each

account separately. Type of account: Institution name:

401(k) or similar plan: $
Pension plan: $
IRA: §
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
(4 No
CD VeOS i aeccccssccceessseees Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
UW No
i Issuer name and description:
$
$
$

 

 

 

Official Form 106A/B Schedule A/B: Property

page 6

 

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known),

 

First Name Middle Name Last Name

 

24,Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

No
CD Ves ice cccccsccssssssensssseanes

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

W no

CI Yes. Give specific
information about them... $

 

 

 

 

26, Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

UY No

C] Yes. Give specific
information about them.... $.

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No

LL} Yes. Give specific
information about them... $

 

 

 

 

 

 

 

28. Tax refunds owed to you

LJ No

 

 

 

 

 

 

 

 

 

 

 

 

0.00

0.00

0.00

 

 

Ui ves. Give specific information Federal: 750.00
about them, including whether
you already filed the returns State:
and the tax Years. .....csesceeesees
Local:
29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
Wi No
O21 Yes. Give specific information.............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: §.
30. Other amounts someone owes you ; ;
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
W No
QO) Yes. Give specific information................ $ 0.00
Official Form 106A/B Schedule A/B: Property page 7

 

 
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known)

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter’s insurance

id No

C1 Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

id No
QC) Yes. Give specific information...........6
p 0.00

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

4 No
(2 Yes. Describe each claim...
e scribe claim 0.00

 

 

 

 

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i No
(2 Yes. Describe each claim. 0... 0.00

 

 

 

 

35. Any financial assets you did not already list

i No
(] Yes. Give specific information............ $ 0.00

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ..........:cccsssseeceereene >

 

5 794.00

 

 

 

Coa Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?

td No. Go to Part 6.
CI Yes. Go fo line 38.

 

38. Accounts receivable or commissions you already earned

1 No
QC] Yes. Deseribe.......

 

SA

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

CI No
Cl Yes. Deseribe........ 5

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known),

First Name Middle Name Last Name

40, Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

CI No

CI Yes. Deseribe....... 5
41. Inventory

LI No

LI Yes. Describe...... 5

 

 

 

42. Interests in partnerships or joint ventures

CI No

Cl Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $

43, Customer lists, mailing lists, or other compilations
LI No
C] Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
C) No
( Yes. Deseribe........

 

 

 

 

44, Any business-related property you did not already list
C) No

Cl Yes. Give specific
information .........

 

 

 

 

Ff fh FF Ff

 

 

45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that number here 0... ssssesecssvene ee > TT

 

 

 

 

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an interest in farmland, list it in Part 1.

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

W No. Go to Part 7.
U2 Yes. Go to line 47.

 

 

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

{] No :

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
 

 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known),

First Name Middle Name Cast Name

 

 

48. Crops—either growing or harvested

CJ No

LJ Yes. Give specific
information. ............ $

 

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

(J) No

 

 

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list
C] No

C) Yes. Give specific
information. ........... $

 

 

 

 

52, Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number here “ aD —_——

 

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53, Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

Wd No

Cl Yes. Give specific
information. ............

 

 

 

 

 

54, Add the dollar value of all of your entries from Part 7, Write that number here »>

 

 

 

 

 

List the Totals of Each Part of this Form

 

 

55, Part 1: Total real estate, line 2 . >
10107.00

oF

56, Part 2: Total vehicles, line 5
750.00

tf

57. Part 3: Total personal and household items, line 15

58. Part 4: Total financial assets, line 36 $ 794.00

59.Part 5: Total business-related property, line 45 $ 0

60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

61, Part 7: Total other property not listed, line 54 +s 0

 

 

 

62. Total personal property. Add lines 56 through 61. .......:se $ 11651.00 | copy personal property total > F$ 11651.00

 

 

 

 

 

 

116571.00

 

63. Total of all property on Schedule A/B. Add line 55 + LIM@ G2. ..cccccsssssescenccsssssessccesccssnaceessncessauesauscecanennenseenerseeensoneneossgees $

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Fill in this information to identify your case:

Debtor 1 CARLA O. TIMMERS

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptey Court for the: EASTERN DISTRICT OF NEW YORK

Case number C) Check if this is an
(If known} ys
amended filing

 

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of tair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 1: REE the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

(2 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2, For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

11 U.S.C. § 522(4)(3)

Brief

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

300.00 J

description: HOUSEHOLD GOODS $ Ms __—_-300.00
Line from C) 100% of fair market value, up to
Schedule A/B: & any applicable statutory limit
Brief 11.U.S.C. § 522(d)(3)
description: ELECTRONICS $ 200.00 Ws 200.00

. C) 100% of fair market value, up to
Line from 7 ian
Schedule A/B: 77 any applicable statutory limit
Brief 11. U.S.C. § 522(4}(3)

200.00 200,00

description: aones $ Os____— 00.00
Line from C] 100% of fair market value, up to

 

 

Schedule A/B: 11 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
No
OQ) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

(2 No
C] Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 4

 
 

 

Case 1-20-40066-cec

Debtor 1 CARLA O. TIMMERS

Doc 1. Filed 01/07/20

 

First Name

Middle Name

Ey Additional Page

Last Name

Case number (i known)

Entered 01/07/20 10:16:51

 

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief

description:

Line from
Schedule A/B:

Brief
description:

Line from

  

 

CJ 100% of fair market value, up to
any applicable. statutory limit

 

(] 100% of fair market value, up to
any applicable statutory limit

 

(2 100% of fair market value, up to
any applicable statutory limit

 

Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

C2 100% of fair market value, up to
any applicable statutory fimit

 

 

C) 100% of fair market value, up to
any applicable statutory limit

 

 

 

 

 

 

 

LI 100% of fair market value, up to
any applicable statutory limit

(2 100% of fair market value, up to

(2 100% of fair market value, up to

(I 100% of fair market value, up to
any applicable statutory limit

(2 400% of fair market value, up to

CJ 100% of fair market value, up to
any applicable statutory limit

PERSONAL ANIMALS $ SU 50.00
13
CASH $ 10.00 ds 10.00
16
MCU $ 34.00 Ww $ 34.00
17
FEDERAL TAX REFUND $ 750.00 $ 750.00
28
$ Lis
$ Cis
$ Os
er any applicable statutory limit
$ Os
any applicable statutory limit
$ Cis
$ Cis
—_— any applicable statutory limit
$ Qs
$ Os

 

(2 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

11 U.S.C, § 522(d}(3)

11 U.S.C, § 522(d)(5)

11 U.S.C. § 522(d)(5)

11 U.S.C. § 522(d){5)

page 2
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

MII MOMUEMTLCLA Reem Com CeCcutlCLs me Zel meer Ci-e

Debtor 4 CARLA O. TIMMERS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

 

Case number

{if known) (J Check if this is an

 

 

amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
QI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
© Yes. Fill in all of the information below.

| Part 1: EGG All Secured Claims

 

  

 

 

 

 

 

 

 

 

 

 

     

s_21500.00 s 10107.00 s 11393.00

Describe the property that secures the claim:

[2.4] CAPITAL ONE BANK

Creditor's Name

875 PENNSYLVANIA AVENUE | VEHICLE ALTIMA NISSAN

 

 

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
C2 Contingent
BROOKLYN NY 11207 0 Untiquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
td Debtor 1 only An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
) Debtor 1 and Debtor 2 only C2) Statutory tien (such as tax lien, mechanic's lien)
C) Atleast one of the debtors and another CI Judgment lien from a lawsuit

UY other (including a right to offset)
C) check if this claim relates to a
community debt

 

 

 

Date debt was Incurred Last 4 digits of accountnumber
| 2.2} Describe the property that secures the claim: $ $ $

 

 

 

Creditor’s Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
C} Untiquidated
City State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
©) Debtor 4 only LJ An agreement you made (such as mortgage or secured
Cl Debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only ( Statutory tien (such as tax lien, mechanic's lien)
© Atteast one of the debtors and another () Judgment fien from a lawsuit

C1 Other (including a right to offset)
1 Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits of account number

 

   
 
 

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1

 
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Fill in this information to identify your case:

 

Debtor1 CARLA O. TIMMERS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Nama

EASTERN DISTRICT OF NEW YORK

 

United States Bankruptcy Court for the:

 

CJ Check if this is an

Case number j
hn amended filing

{If known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be.as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party fo any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

 

 

 

List All of Your PRIORITY Unsecured Claims

4. Do any creditors have priority unsecured claims against you?
(i No. Go to Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits of accountnumber OS. $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City Slate ZIP Code 1 Contingent
C) unliquidated
Who incurred the debt? Check one. C2 bisputed
C) Debtor 4 only
(C) Debtor 2 only Type of PRIORITY unsecured claim:
QI Debtor 1 and Debtor 2 only () Domestic support obligations
C1 At least one of the debtors and another QO Taxes and certain other debts you owe the government
C) Check if this claim is for a community debt (2 Claims for death or persanal injury while you were
Is the claim subject to offset? intoxicated
O No CI Other. Specify
C) yes
2.2 | Last 4 digits ofaccountnumber_ SF $ $

 

 

Priority Creditor’s Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
C] Contingent

City Slate ZIP Code C) Unliquidated

Who incurred the debt? Check one. C1 Disputed

OI Debtor 1 only Type of PRIORITY unsecured claim:
C2 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

Cl Domestic support obligations
(J Taxes and certain other debts you owe the government
QI Claims for death or personal injury while you were

 

 

 

(2 Check if this claim is for a community debt intoxicated

Is the claim subject to offset? Cl other. Specify
C) No

C1] Yes

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1
 

 

 

Case 1-20-40066-cec Doci1 Filed
pebtort CARLA O. TIMMERS
First Name Middle Name Last Name

ata All of Your NONPRIORITY Unsecured Claims

01/07/20 Entered 01/07/20 10:16:51

Case number (if known),

 

| 3. Do any creditors have nonpriority unsecured claims against you?

C) No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I] ASHRO Last 4 digits of account number 0225 _ __ 37 4 0 0
Nonpriority Creditors Name 1 1 9 4 / { 5 $ :
1515 2iSTST When was the debt incurred?

Number Street
CLINTON iA 52732
City State ZIP Code As of the date you file, the claim is: Check ail that apply.
Q Contingent
Who incurred the debt? Check one. O Untiquidated
4 Debtor 4 only C1) Disputed
(2 Debtor 2 only
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Atleast one of the debtors and another Q  Studentioans
Cheek if this claim is for a community debt QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
is the claim subject to offset? {) Debts to pension or profit-sharing plans, and other similar debts
J No Wf other. Specify CREDIT CARD
QO) Yes
4.2 | CAPITAL ONE AUTO FINAN Last 4 digits of account number 1001 $ 22086 . 00
Nonpriority Creditors Name When was the debt incurred?
3901 DALLAS PKWY
Number Street
PLANO ™ 75093 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code Q Contingent
Who incurred the debt? Check one. CQ] unliquidated
@ Debtor 1 only a Disputed
C] Debtor 2 only .
 pebtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 At least one of the debtors and another C) Student foans
Q Obligations arising out of a separation agreement or divorce
C) Check if this claim Is for a community debt that you did not report as priority claims
' : i -shari ilar debts
Is the claim subject to offset? (2 Debts to pension or profit-sharing plans, and other simi
W No @ other. Specify AUTOMOBILE
CL) Yes

43 | CAPITAL ONE BANK USA N Last 4 digits of account number 1383. ___ $ 23 3 ( )( )
Nonprionty Creditors Name When was the debt incurred? 5/ 9/ { 6
PO BOX 85520
Number Street

VA 23286 ;

RICHMOND As of the date you file, the claim is: Check all that apply.
City State ZIP Cade

1 Contingent
Who incurred the debt? Check one, QO .

Unliquidated

Wf Debtor 4 only a Disputed
(2 Debtor 2 only
Q) Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) At least one of the debtors and another

C student toans
OQ] Check if this claim is for a community debt 1 Obligations arising out of a separation agreement or divorce

. that you did not report as priority claims
aw ne claim subject to offset? (Debts to pension or profit-sharing plans, and other similar debts
No @ other. Specify CREDIT CARD

Cl) Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 3

 
 

Case 1-20-40066-cec

Debtor 1 CARLA O. TIMMERS

   
 

 

 

 

 

First Name Middle Name Last Name

Doc1 Filed 01/07/20 Entered 01/07/20 10:16:51

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

44
5933
COMENITYCB/MYPLACERWDS Last 4 digits of account number YYOO $ 61 6.00
Nonpriority Creditors Name
PO BOX 182120 When was the debt incurred? 3/: 2// 1 6
Number Street As of the date you file, the claim is: Check all that appl
COLUMBUS OH 43218 you ile, the clalm ts: neck aiiinat apply:
City State ZIP Code ( Contingent
CJ unliquidated
Who incurred the debt? Check one. C] Disputed
Ud Debtor 1 only
C] Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only ) Student loans
At least one of the debtors and another Q) Obtigations arising out of a separation agreement or divorce that
CJ Check if this claim Is for a community debt you did not report as priority claims .
OC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? id Other. Specify CREDIT CARD
a No
O Yes
45
COMENITYC8/SIMPLYBE Last 4 digits of account number 0042 — _ $ 426.00
Nonpriority Creditor’s Name
PO BOX 182120 When was the debt incurred? 9/ 1 6/ 1 6
Number Street + .
COLUMBUS oH 43218 As of the date you file, the claim is: Check ail that apply.
Gily State ZIP Code C3 contingent

Who incurred the debt? Check one.

id Debtor 1 only

() Debtor 2 only

(2 Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

Q] Check if this claim is for a community debt

Is the claim subject to offset?

CQ) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

©) student toans

) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) debts to pension or profit-sharing plans, and other similar debts

© other. specify CREDIT CARD

 

 

 

 

 

 

 

 

a No
QC) Yes
[e_| 5 7207.00
DEPT OF EDUCATION/NELN Last 4 digits of account number 9724 | _—_
Nonpriority Creditor’s Name
121 S13THST When was the debt incurred? 1 Q/ 1 3/ 09
Number Street aa,
LINCOLN NE 68508 As of the date you file, the claim is: Check all that apply.
Cily State ZIP Code () Contingent
() unliquidated
Who incurred the debt? Check one. Q2 Disputed
4d Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl Debtor 4 and Debtor 2 only W Student toans
(1 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
. : you did not report as priority claims
C1 Check if this claim is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Cl) other. Specify
a4 No
C) ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51
Debtor 1 CARLA O. TIMMERS Case number tit known)

First Name Middle Name Last Name

 

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

4,7
DEPT OF EDUCATION/NELN Last 4 digits of account number 2424 ¢ 6092.00
Nonpriority Creditors Name
1218 13TH ST When was the debt incurred? 4/ 26/ 1 1
Number Street ee,
LINCOLN NE 68508 As of the date you file, the claim is: Check all that apply.
Giy State ZIP Code C) Contingent
CQ] Untiquidated
Who incurred the debt? Check one. O disputed
44 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only W@ Student oans
At least one of the debtors and another (2 Objigations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
C1 debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
a No
(2 Yes
48
DEPT OF EDUCATION/NELN Last 4 digits of account number 1824 _ $ _ 6092.00,

 

Nonpriority Creditor’s N
Snproniy Gremore meme When was the debt Incurred? 7/ 6/ 1 0

121 $ 13TH ST

 

 

Number Street ae
LINCOLN NE 68508 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent
C) Unliquidated

Who incurred the debt? Check one. C2 Disputed
4d Debtor 4 only
Cl] Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only a Student loans

At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that

you did not report as priority claims

Q) Check if this claim is for a community debt
' ' y (I Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

Is the claim subject to offset? C) other. Specify
Zi No
C Yes
43 3 4324.00
DEPT OF EDUCATION/NELN Last 4 digits of account number 9724 | oe
Nonpriority Creditors Name .
{21 S13THST When was the debt incurred? 2/ 21 / 1 2
Number Street . ea.
LINCOLN NE 68508 As of the date you file, the claim is: Check all that apply.
Giy State ZIP Code QC) Contingent
a) Untiquidated
Who incurred the debt? Check one. (2 Disputed
44 Debtor 1 only
UJ Debtor 2 only Type of NONPRIORITY unsecured claim:
C2] Debtor 1 and Debtor 2 only @ Student toans
C) Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C Check if this claim is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CQ other. Specify
ai No
Ql Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

 

Debtor 1

 

 

 

Case 1-20-40066-cec
CARLA O. TIMMERS

 

First Name Middle Name Last Name

Doc1 Filed 01/07/20 Entered 01/07/20 10:16:51

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

4.10 oe
DEPT OF EDUCATION/NELN Last 4 digits of account number 9624 ____ ¢_13122.00
Nonpriority Creditors Name
1218 13TH ST When was the debt Incurred? 2/ 2 / 1 2
Number Street . tn lee
LINCOLN NE 6a508 As of the date you file, the claim is: Check all that apply.
City State ZIP Code C2 Contingent
QC) unliquidated
Who incurred the debt? Check one. (2 Disputed
44 Debtor 4 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only WZ Student toans
At least one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
(] Check if this claim is for a community debt you did not report as priority claims |
1 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CO other. Specify
a No
CI Yes
4.11
DEPT OF EDUGATIONINELN Last 4 digits of account number 9824 ¢_ 3972.00
Nonpriority Creditors Name
121 18TH ST When was the debt incurred? 1 0/ 1 3/ 09
Number Street As of the date you file, the claim is: Check all that app!
LINCOLN NE 68508 Ss e you file, the claim is: Check all that apply.
Giy State ZIP Code Q Contingent
) Untiquidated
Who incurred the debt? Check one. €) Disputed
id Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only Hi student loans
(1 At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
se get ae . did not report as priority claims
C) Check if this ct is for a community debt you
' am y 2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
4 No
Yes
4.12 g 3603.00
DEPT OF EDUCATION/NELN Last 4 digits of account number 9624 — ee
Nonpriority Creditar's Name
121 13TH ST When was the debt incurred? 1 0/ 1 3/ 09
Number Street a
LINCOLN NE 68508 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code OQ) Contingent
C) Untiquidated
Who incurred the debt? Check one. 1 Disputed
4d Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only Wi Siuc¢ent loans
C1 At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
‘ you did not report as priority claims
C1 Check if this claim Is for a community debt OQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C1 Other. Specify.
Zi No
CI Yes
Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51
Debtor 1 CARLA O. TIMMERS Case number (i known’,

First Name Middle Name Last Name

 

 

isere Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.13
DEPT OF EDUGATION/NELN Last 4 digits of account number 9915 __ ¢ 23354.00
Nonpriority Creditors Name
121 13TH ST When was the debt incurred? 9/ al 1 6
Number Street As of the date you file, the claim is: Check all that appl
LINCOLN NE 58508 of the date you file, the claim is: Check all that apply.
Giy State ZIP Code OQ contingent
; . (2 Untiquidated
Who incurred the debt? Check one. Q) disputed
44 Debtor 4 only
Cd Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only WZ Student loans
At least one of the debtors and another OG Obligations arising out of a separation agreement or divorce that
check if this claim is for a community debt you did not report as priority claims
CI debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Cl other. Specify
a No
C) Yes
4.14
DEPT OF EDUCATION/NELN Last 4 digits of account number 9524 — _ $ 1144.00
Nonpriority Creditors Name
1218 13TH ST When was the debt incurred? 6/ 30/ 09
Number Street As of the date you file, the claim is: Check all that appl
LINCOLN NE 68508 date you file, the claim is: Check all that apply.
Giy State ZIP Code {J Contingent
, C} Unliquidated
Who incurred the debt? Check one. ( Disputed
44 Debtor 1 only
L] Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Wf student loans
At least one of the debtors and another (2 Obtigations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt QO you did not report as priority claims 7
Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify.
a No
C) Yes
4.15 g 11914.00
DEPT OF EDUCATION/NELN Last 4 digits of account number 1924 __ a ~
Nonpriority Creditor's Name
1218 19TH ST When was the debt incurred? 7/ 6/ 1 0
Number Street stan
LINCOLN NE 68508 As of the date you file, the claim is: Check all that apply.
City State ZIP Code C2 Contingent
L) Untiquidated
Who incurred the debt? Check one. C) Disputed
4d Debtor 1 only
(I Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only UW Student loans
(2 At teast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
: . you did not report as priority claims
C1 Check if this claim is for a community debt ©) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? QC] other. Specify
ai No
CI ves

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
 

 

 

 

 

 

 

 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51
Debtor 1 CARLA O. TIMMERS

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.16
DEPT OF EDUCATION/NELN Last 4 digits of account number 4424 ¢ 11393.00
Nonpriority Creditor’s Name
1218 1STHST When was the debt incurred? 9/ 1 6/ 08
Number Street As of the date you file, the claim is: Check all that appt
LINCOLN NE 68508 ate you file, the claim is: Check all that apply.
Gly State ZIP Gode C) contingent
Q Uniiquidated
Who incurred the debt? Check one. Q disputed
44 Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only @ Student loans
At least one of the debtors and another CI Obligations arising out of a separation agreement or divorce that
(] Check if this claim is for a community debt you did not report as priority claims
O debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Cl other. Specify
a No
QC] Yes
4.17
DEPT OF EDUCATION/NELN Last 4 digits of account number 2024 ¢_11363.00.
Nonpriority Creditar’s Name
deb
421 13TH ST When was the debt incurred? 4/26 1 1
Number Street As of the date you file, the claim is: Check all that app!
LINCOLN NE 68508 y ' ° = Gneok al mat apply.
City State Zip Code () Contingent
CO) unliquidated
Who incurred the debt? Check one. © bdisputed
id Debtor 4 only
OQ) debtor 2 only Type of NONPRIORITY unsecured claim:
( Debtor 1 and Debtor 2 only WY student loans
CJ At least one of the debtors and another (J Obligations arising out of a separation agreement or divorce that
se ati se . did not report as priority claims
CO) Check if th f unity debt you
heck if this claim is for a community de OQ) Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? {2 other. Specify
a No
QO) Yes
4.18 s 4007.00
DEPT OF EDUCATION/NELN Last 4 digits of account number 4324 — _
Nonpriority Creditor’s Name
{21S 19TH ST When was the debt incurred? 9/ 1 6/ 08
Number Street ee tee
LINCOLN NE 6508 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code QO Contingent
C] unliquidated
Who incurred the debt? Check one. C) Disputed
di Debtor 1 onty
Cl) Debtor 2 only Type of NONPRIORITY unsecured claim:
C2] Debtor 1 and Debtor 2 only WZ Student loans
CJ At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
+ you did not report as priority claims
C} Cheek if this claim is for a community debt Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
a No
C) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51
Debtor 1 CARLA O. TIMMERS

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“ 4674
LVNV FUNDING LLC Last 4 digits of account number 40/4 § 720.00
Nonpriority Creditors Name
pO BOX 740281 When was the debt incurred? 2/20/11 8
Number Street se
HOUSTON x 77274 As of the date you file, the claim is: Check all that apply.
City State ZIP Code (2 Contingent
Q) unliquidated
Who incurred the debt? Check one. C) disputed
44 Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C] Check if this claim is for a community debt you did not report as priority claims
OQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify OTH
a No
QC) Yes
4.20
MIDLAND FUNDING Last 4 digits of account number 1216 camer $ 356 .00
Nonpriority Creditar’s Name
8875 AERO DR STE 200 When was the debt incurred? 2/ 2// 1 7
Number Street . . .
SAN DIEGO cA 92123 As of the date you file, the claim is: Check all that apply.
Gy State ZIP Code Q) Contingent
C1 unliquidated
Who incurred the debt? Check one. ( disputed
id Debtor 1 only
(2 debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only G Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt g you did not report as priority claims 7
Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? © other. specify OTHER
a No
Q) Yes
2a 684 5445.00
MIDLAND FUNDING Last 4 digits of account number YOOT OO
Nonpriority Creditors Name
8875 AERO DR STE 200 When was the debt incurred? al 2// 1 7
Number Street tn tee
SAN DIEGO cA 92123 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
Q Unliquidated
Who incurred the debt? Check one. Q) Disputed
id Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C} Debtor 1 and Debtor 2 only 2 Student loans
Cd At least one of the debtors and another () Obligations arising out of a separation agreement or divorce that
. : you did not report as priority claims
CI Check if this claim is for a community debt (] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? h4 other. Specify OTH
a No
C) Yes

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

   

 

 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51
Debtor 1 CARLA O. TIMMERS

 

First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

Case number (if known),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,22 0225
MIDNIGHT VELVET Last 4 digits of accountnumber Ucco $ 2? 1 00
Nonpriority Creditors Name
1112 7TH AVE When was the debt incurred? 1 al 8/ 1 5
Number Street As of the date you file, the claim is: Check all
MONROE wi 53566 of the date you file, the claim is: Check ail that apply.

City State ZIP Code Q Contingent
; QI unliquidated
Who incurred the debt? Check one. C Disputed
44 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only ©) Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims ,
QC) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify CREDIT CARD
a No
Ql) Yes

4,23
NEW YORK STATE Last 4 digits of account number UNKNOWN _ g_10000.00
Nonpriority Creditors Name
99 WASHINGTON AVENUE When was the debt incurred? 201 9
Number Street
ALBANY NY 42210 As of the date you file, the claim is: Check ail that apply.

City State ZIP Code Q contingent
| Unliquidated
Who incurred the debt? Check one. Q] disputed
44 Debtor 4 only
UL] Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only U Student loans
At least one of the debtors and another Ql Obligations arising out of a separation agreement or divorce that
se gh: . did not report as priority claims
C) Check if this claim is for a community debt you
¥ (3 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? © other. specity SIGN POST ACCIDENT
a No
C} Yes
- as 7431 3330.00
PORTFOLIO RECOVERY ASSOCIATES, LLC Last 4 digits of account number “te ’  ___
Nonpriority Creditor’s Name .
120 CORPORATE BLVD When was the debt incurred? al 2i/ 1 8
Number Street . sen tee
NORFOLK VA 29502 As of the date you file, the claim is: Check all that apply.
Gily State ZIP Code C) Contingent
C1) Unliquidated
Who incurred the debt? Check one. C) Disputed
id Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only (2 Student ioans
(1 At least one of the debtors and another (2 Obligations arising out-of a separation agreement or divorce that
. you did not report as priority claims
Cl Check if this claim is for a community debt C Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify OTH
a No
( Yes

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

   
 

 

 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51
Debtor 4 CARLA O. TIMMERS

 

First Name Middie Name Last Name

 

 

 

Case number (if known),

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

4,25
0042
PORTFOLIO RECOVERY ASSOCIATES, LLG Last 4 digits of account number VUte 3 426.00
Nonpriority Creditors Name
120 CORPORATE BLVD When was the debt Incurred? 6/ 1 al 1 8
Number Street
A im is: .
NORFOLK VA 93502 s of the date you file, the claim is: Check all that apply.
Cily State ZIP Code (J Contingent
Q) unliquidated
Who incurred the debt? Check one. Q Disputed
44 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only student toans
At least one of the debtors and another (J Obligations arising out of a separation agreement or divorce that
C] Check if this claim is for a community debt you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 14 Other. Specify OTHE
Wi no
CI Yes
4.26
PORTFOLIO RECOVERY ASSOCIATES, LLC Last 4 digits of account number 5933 3574.00.
Nonpriority Creditors Name
120 CORPORATE BLVD When was the debt incurred? 6/ 1 2/ 1 8
Number Street
NORFOLK VA 29602 As of the date you file, the claim is: Check ail that apply.
Giy State ZIP Code C1] Contingent
OQ) unliquidated
Who incurred the debt? Check one. Q) bisputed
44 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C) student loans
At least one of the debtors and another (J obligations arising out of a separation agreement or divorce that
QO] Check if this claim is for a community debt you did not report as priority claims 7
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? © other. specify OTHER
ai No
C1) Yes
[427 0225 3 242.00
THROUGH THE COUNTRY DO Last 4 digits of account number VEY _ __
Nonpriority Creditor's Name
1142 7TH AVE When was the debt incurred? 1 1 / 24/ 1 5
Number Street eae,
MONROE wi 59566 As of the date you file, the claim is: Check all that apply.
City State ZIP Code i] Contingent
Q Unliquidated
Who incurred the debt? Check one. Q) Disputed
4d Debtor 4 only
Cl) Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only C] Student loans
Cd At least one of the debtors and another C3 Obligations arising out of a separation agreement or divorce that
: ' you did not report as priority claims
Ol Check if this claim Is for a community debt C] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? {4 Other. Specify CREDIT CARD
Zi No
CO) Yes

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 4

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 4 CARLA O. TIMMERS

 

First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

VERIZON WIRELESS

 

 

Nonpriority Creditor’s Name
PO BOX 650051

 

Number Street
DALLAS TX 75265

 

City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

C2) At least one.of the debtors and another

C] Check if this claim is for a community debt

ts the claim subject to offset?

 

Last 4 digits of account number 0001 5 1438.00
When was the debt incurred? 1 2/ 22/ 1 7

As of the date you file, the claim is: Check all that apply.

QO Contingent
W Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other similar debts

{4 Other. Specify OT

 

 

 

 

 

 

 

 

Wi no
QC] Yes
Last 4 digits of account number $
Nonpriority Creditor’s Name
When was the debt incurred?
Numbi Street
umber ree As of the date you file, the claim is: Check all that apply.
City State ZIP Code (J Contingent
Q Unliquidated
Who incurred the debt? Check one. ©) Disputed
(2 Debtor 4 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CJ Student loans
At least one of the debtors and another 1 Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims 7
© Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q other. Specify
CI No
Cl Yes
|| $

 

Nonpriority Creditor’s Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

C] Debtor 1 only

Cl Debtor 2 only

(2 Debtor 1 and Debtor 2 only

CI At teast one of the debtors and another

OQ Check if this claim is for a community debt

Is the claim subject to offset?

UL) No
QO) Yes

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

CY Contingent
Q Unliquidated
Ql Disputed

Type of NONPRIORITY unsecured claim:

C2 Student toans

C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(1 Debts to pension or profit-sharing plans, and other similar debts

C} Other. Specify.

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
Case 1-20-40066-cec
CARLA O. TIMMERS

First Name Middle Name

Doc1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 4 Case number (if known),

 

Last Name

 

 

 

 

List Others to Be Notified About a Debt That You Already Listed

 

i §, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

 

 

 

 

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): © Part 1: Creditors with Priority Unsecured Claims
Number Street C] Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (] Part 1: Creditors with Priority Unsecured Claims
Number Street (J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): CO) Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line sof. (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line sof (Check one): © Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
aay Sue IB Code Last 4 digits of account number

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 4 CARLA O. TIMMERS

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

Case number (if known)

 

Add the amounts for each type of unsecured claim.

| 6a. Domestic support obligations

 

6b. Taxes and certain other debts you owe the
: government

: 6c. Claims for death or personal injury while you were
: intoxicated

 

6d. Other. Add ail other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

 

, Student loans

. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

. Debts to pension or profit-sharing plans, and other
similar debts

i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

   

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

Gi.

6g.

6h.

Gi.

Gj.

 

 

 

$ 0.00
$ 0.00
$ 0.00
+s 0.00
$ 0.00

 

 

 

 

 

$ 107587.00
$ 0.00
$ 0.00
+5 38487.00
$ 146074.00

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

page 14

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Fill in this information to identify your case:

Debtor CARLA O. TIMMERS

First Name Middle Name Last Name

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

EASTERN DISTRICT OF NEW YORK

 

United States Bankruptcy Court for the:

c b
(known) OQ Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
QO) No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
@ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

 

NYCHA RENT
Name

90 VANDALIA AVENUE

Number Street

BROOKLYN NY 11239
City State ZIP Code

 

2.2

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

’ Number Street

 

City State ZIP Code

 

2.4

 

Name

 

 

Number Street

 

City State ZIP Code

 

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Fill in this information to identify your case:

Debtor1 CARLA QO. TIMMERS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

 

Case number
{If known}

 

 

C] Check if this is an

amended filing

Official Form 106H
Schedule H: Your Codebtors

 

12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

 

4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

W@ No
Cl Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.
LJ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

CI No

(2 Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 4, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

3.7
C] Schedule D, line
Name
Q Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
3.2
C Schedule D, line
Name .
Q) Schedule E/F, line
Number Street C] Schedule G, line
City State ZIP Code
3.3
OQ) Schedule D, line
Name
C} Schedule E/F, line
Number Street CG Schedule G, line
City Slate ZIP Code

 

 

 

 

Official Form 106H Schedule H: Your Codebtors

page 1
 

Case 1-20-40066-cec Doc1 Filed 01/07/20

Fill in this information to identify your case:

CARLA O. TIMMERS

First Name Middle Name

Debtor 1

Last Name

Debtor 2

Entered 01/07/20 10:16:51

 

Middle Name Last Name

EASTERN DISTRICT OF NEW YORK

(Spouse, if filing) First Name
United States Bankruptcy Court for the:

Case number
{If known)

 

 

Check if this is:
(J An amended filing

 

Official Form 1061
Schedule I: Your Income

 

CJ A supplement showing postpetition chapter 13
income as of the following date:

MM / DD/ YYYY
12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include informat
separate sheet to this form. On the top of any additional pages, write your name an

Describe Employment

ion about your spouse. If more space is needed, attach a
d case number (if known). Answer every question.

 

1. Fillin your employment

information.

 

 

If you have more than one job,
attach a separate page with
information about additional
employers.

4 Employed
C) Not employed

Employment status

Include part-time, seasonal, or
self-employed work,

CUSTODIAL

Occupati
Occupation may include student ~ -UP#"0"

or homemaker, if it applies.

NYC PARKS AM

Employer's name

Employer's address

(2 Employed
C1 Not employed

694 THOMAS S BOYLAND STRE

 

 

 

 

How long employed there? 4 MONTHS

| Part 2: | Give Details About Monthly Income

Number Street Number = Street
BROOKLYN NY 11212
City State ZIP Code City State ZIP Code

 

spouse unless you are separated.

below. If you need more space, attach a separate sheet to this form.

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2.
3. Estimate and list monthly overtime pay. 3.
4.

. Calculate gross income. Add line 2 + line 3.

 

Official Form 1061 Schedule {: Your Income

Estimate monthly income as of the date you file this form. {f you have nothing to report for any line, write $0 in the space. Include your non-filing

if you or your non-filing spouse have more than one employer, combine the information for alf employers for that person on the lines

 

 

 

 

 

 

 

 

g 2118.11 $
+5 0.00 +¢
g 2118.11 $

 

 

 

 

 

page 1

 

 
 

Debtor 1 CARLA O. TIMMERS Case number (ifknown)
First Name Middle Name Last Name
Copy line 4 here.....cccsesssscsessssssessssecsecssnsssesnencuessseesessecssesssessnecaseessesaneesseesseesates >4. $2118.11 $
5. Indicate whether you have the payroll deductions below:
5a. Tax, Medicare, and Social Security deductions 5a. §$ 487.09 $
5b. Mandatory contributions for retirement plans 5b. § 0.00 $
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $
5d. Required repayments of retirement fund loans Sd. $ 0.00 $
5e. Insurance Se. $ 0.00 $
5f. Domestic support obligations 5. 0.00 $
5g. Union dues 5g. § 0.00 $
5h. Other deductions, Specify: Sh. +$ 0.00 +¢
6. Add the payroll deductions. Add lines 5a + 5b+5c+5d+5e+5f+5g+5h. 6 § 487.09 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § 1631.02 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business, 8a. $ 0.00 $
profession, or farm
Attach a statement for each property and business showing gross receipts, ordinary and
necessary business expenses, and the total monthly net income.
8b. Interest and dividends $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent 0.00
regularly receive
Include alimony, spousal support, child support, maintenance, divorce settlement, and
property settlement.
8d. Unemployment compensation 0.00
8e. Social Security $ 0.00
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance that you
receive, such as food stamps or housing subsidies,
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
SNAP
$ 353.00 $
8g. Pension or retirement income $ 0.00 $
8h. Other monthly income.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 $
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. $___ 353.00 $
10, Calculate monthly income. Add line 7 + line 9, ¢ 1984.02 | +] $ 0.00/=]/35 1984.02
Add the entries in fine 10 for Debtor 1 and Debtor 2 or non-filing spouse,
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11.4 §$ 0.00
42. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 42 4984.02
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies ,
12. Do you expect an increase or decrease within the year after you file this form? cory income
CI No.
Yes. Explain: | THIS IS A SEASONAL JOB

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 1061 Schedule !: Your Income

page 2

 

 

 

 
Case 1-20-40066-cec Doc1 Filed 01/07/20

Fillin this information to identify your case:

nebor? CARLA O. TIMMERS

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number

 

Entered 01/07/20 10:16:51

Check if this is:

CJ An amended filing

CJ A supplement showing postpetition chapter 13
expenses as of the following date:

 

 

 

 

(if known) MM / DD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 4215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

oe Describe Your Household

1. Is this a joint case?

 

Wf No. Goto line 2.
LI Yes. Does Debtor 2 live in a separate household?

CI No
UL] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? Q) No
' Dependent's relationship to Dependent’s _ Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age _ with you?
Debtor 2. each dependent........cscsecseeseere O
Do not state the dependents’ CHILD 13 g No
names. ; Yes
Q) No
Q) Yes
Q No
QO) Yes
(No
OQ) Yes
C) No
QO) Yes
3. Do your expenses include @ No

expenses of people other than QO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
: applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.)

 

5 284.00

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4.
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
$ 0.00

4d. Homeowner's association or condominium dues 4d.

Official Form 106J Schedule J: Your Expenses page 1

 
Case 1-20-40066-cec Doc1 Filed 01/07/20

Debtor 1 CARLA O. TIMMERS

10.
11.
12.

(13.
14,

15.

16.

17.

18.
49.

20.

. Additional mortgage payments for your residence, such as home equity loans 5.
. Utilities:
6a. Electricity, heat, natural gas 6a. $ 0.00
6b. Water, sewer, garbage collection  ) 0.00
6c. Telephone, cell phone, Intemet, satellite, and cable services 6c. § 200.00
6d. Other. Specify: 6d. §$ 0.00
. Food and housekeeping supplies 7. $ 300.00
. Childcare and children’s education costs 8. $ 0.00
. Clothing, laundry, and dry cleaning 9. $. 110.00
Personal care products and services 10. § 80.00
Medical and dental expenses 1.0 §., 130.00
Transportation. Include gas, maintenance, bus or train fare. § 300.00
Do not include car payments. 42. a
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 60.00
Charitable contributions and religious donations 14. $ 0.00
Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a, § 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c.  $ 0.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: i, $___9.00
Installment or lease payments:
17a. Car payments for Vehicle 1 17a. §, 550.00
17b. Car payments for Vehicle 2 17. $
17¢, Other. Specify: 17c, §$
47d. Other. Specify: 17a, $§
Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 106)). 18. ¢ 0.00
Other payments you make to support others who do not live with you.
Specify: 1. $___ C00
Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your Income.
20a. Mortgages on other property 20a. §. 0.00
20b. Real estate taxes 20b. § 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
202, Homeowner's association or condominium dues 20. § 0.00
Official Form 106J Schedule J: Your Expenses page 2

First Name Middle Name Last Name

 

 

 

 

 

 

Entered 01/07/20 10:16:51

Case number (i known),

 

$ 0.00

 

 
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

 

 

Debtor 4 CARLA O. TIMMERS Case number (if known)
First Name Middle Name Last Name
21, Other. Specify: 21. +5 0.00

 

 

 

22. Calculate your monthly expenses.

 

22a. Add lines 4 through 21. 22a. | ¢ 2014.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b, $ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 226. $ 2014.00

 

 

 

23, Calculate your monthly net income.

 

1984.02
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $____Se nn.
23b. Copy your monthly expenses from line 22c above. 23b. mg 2014.00
23c. Subtract your monthly expenses from your monthly income.

. . $ -29.98
The result is your monthly net income. 23c. —

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

i No,

 

QC) Yes. | Explain here:

 

 

 

 

Official Form 106J Schedule J: Your Expenses page 3
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Fill in this information to identify your case:

Debtor 4 CARLA O. TIMMERS

FirstName Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number
(if Known)

 

Cl Check if this is an

 

 

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/45

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in flnes up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

ia No

Cl Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

Signature of Debtor 1 Signature of Debtor 2
OL OT 2020

Date Date
MM/ DD / YYYY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Fill in this information to identify your case:

Debtor1 CARLA O. TIMMERS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number
(If known)

 

 

 

Official Form 107

C} Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

C] Married
i Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

J No

C) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

(I same as Debtor 1

 

Cl same as Debtor 1

 

 

 

 

 

 

 

 

 

 

 

 

 

states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico,

No

() Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Cade
QO] same as Debtor 1 C] Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property

Texas, Washington, and Wisconsin.)

 

 

Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

 

 

 

 

 

Case 1-20-40066-cec

Debtor 4 CARLA O. TIMMERS

 

First Name Middie Name

Last Name

Case number (if known)

Doc1 Filed 01/07/20 Entered 01/07/20 10:16:51

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

O No
7 Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

 

O Wages, commissions,
bonuses, tips

Q Operating a business

a Wages, commissions,
bonuses, tips

(January 1 to December 31, 201 9 oj)w Operating a business

oO

15195

Wages, commissions,
bonuses, tips

CQ] Operating a business

Q Wages, commissions,
bonuses, tips

CQ Operating a business

 

For the calendar year before that:

(January 1 to December 31, 2018
vyvY

a Wages, commissions,
bonuses, tips

| Operating a business

$

55526

Q Wages, commissions,
bonuses, tips

im Operating a business

 

_ §. Did you receive any other income during this year or the two previous calendar years?

: Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

QO No
i Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

From January 1 of current year until, —\£-————_ $
the date you filed for bankruptcy: $
For last calendar year: SNAP $ 3530.00
(January 1 to December 31, 2019 )

yvyvv
For the calendar year before that: $
(January 1 to December 31, 2018 ) $

YYYY =e

$

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 2

 

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known)

First Name Middle Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

| 6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

C] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

CJ No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825" or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases tiled on or after the date of adjustment.

Wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

No. Go to line 7.

Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

$ $ CI Mortgage
C) car

CY credit card

Creditor's Name

 

Number Street
CJ Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZIP Code C} other
§ $ Q Mortgage
Creditor’s Name
CD car

C] credit card

 

Number Street
CQ Loan repayment

 

) Suppliers or vendors

 

 

 

 

- C} other
City State ZIP Code
$ $ C) Mortgage
Creditor's Name
C2) car

Q) credit card

 

Number Street
L} Loan repayment

 

Ql Suppliers or vendors

C) other

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS

Case number (if known)
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
: Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

WH No

(J Yes. List all payments to an insider.

 

 

 

 

 

 

$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

WH No

(] Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insiders Name

 

 

Number Street

 

 

 

 

 

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known)

First Name Middle Name Last Name

 

 

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

MH No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

Case title Court Name Q Pending
{2 on appeal
Number Street CO conctuded
Case number
City State ZIP Code
Case title Court Name Q) Pending
Cl on appeal
Number Street (J concluded
Case number
City State ZIP Code

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

a No. Go to line 11.
(J Yes. Fill in the information below.

 

 

Creditors Name

 

 

Number Street

 

 

 

   
 

 

 

(2 Property was repossessed,
(J Property was foreclosed.
(2 Property was garnished.
City State ZIP Code C] Property was attached, seized, or levied.
| | $
Creditors Name i
|

 

Number Street

 

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or levied.

 

 

City State ZIP Code

Q
Q
Q
Q

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

 

Debtor 1 CARLA O. TIMMERS Case number (if known),

First Name Middle Name Cast Name

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

CJ Yes. Fill in the details.

 

Creditor’s Name

 

 

 

Number Street

 

 

 

 

 

City State ZIP Code Last 4 digits of account number: XXXX—___.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
C) Yes

Ee List Certain Gifts and Contributions

 

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

@ No
(CI Yes. Fill in the details for each gift.

 

 

Person to Whom You Gave the Gift

 

 

 

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

 

 

 

Person to Whom You Gave the Gift

 

 

Number Street

 

 

City State ZIP Code

 

 

Person's relationship to you

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (it known)

First Name Middle Name Last Name

14,Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

C) Yes. Fill in the details for each gift or contribution.

 

 

Charity's Name

 

 

Number Street

 

 

 

City State 2/P Code

Eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

CJ Yes. Fill in the details.

 

 

 

 

ita vs Certain Payments or Transfers

46. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone

you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

i No
QC] Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

Person Who Was Paid

Number. Street $
$

City State ZIP Code

Email or website address

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (i known)

First Name Middle Name Last Name

 

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

Cl Yes. Fill in the details.

    

 

e

 

Person Who Was Paid

 

Number Street

 

 

| |
: )
\ i
i

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

O) Yes. Fill in the details.

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person's relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

City State ZIP Code

 

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known)

First Name Middie Name Last Name

19, Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

J No

C) Yes. Fill in the details.

Name of trust

 

 

 

 

 

eT ise Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

WW No

( Yes. Fill in the details.

 

 

Name of Financlal Institution

XXXX- ( checking $
Q Savings

 

Number Street
CQ] Money market

 

Ol Brokerage
City State ZIP Code QO Other

 

 

XXXX-_ Ql checking §
Q Savings

 

Name of Financial Institution

 

Number Street QQ Money market

Q] Brokerage
Q Other.

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
No
Cl Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Name of Financial Institution Name C] Yes
Number Street Number Street '
|
City State ZIP Cade i
City State ZIP Code |

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 4 CARLA O. TIMMERS Case number (if known),

First Name Middle Name Last Name

 

22,Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
O Yes. Fill in the details.

 

Name of Storage Facitity

 

Number Street Number Street

 

City State ZIP Code

 

 

City State ZIP Code

 

er identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
W@W No
C) Yes. Fill in the details.
_ Where Is the property

 

 

Owner’s Name

 

Number Street

 

Number Street

 

 

 

 

|
|
!

 

City State ZIP Code
City State ZIP Code

ro Glve Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 

« Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

uw Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WH No

(CJ Yes. Fill in the details.

“Governmental unit’

 

 

 

 

 

 

 

Name of site Governmental unit
Number Street Number Street

Clty State ZIP Code
City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor? CARLA O. TIMMERS

First Name Middle Name Last Name

Case number (if known),

25.Have you notified any governmental unit of any release of hazardous material?

uw No
C] Yes. Fill in the details.

 

 

 

 

Name of site Governmental unit \
Number Street Number Street

City State ZIP Code
City State ZIP Code

 

 

26.Have you been a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.
No
(I Yes. Fill in the details.

 

 

 

 

 

 

 

Case title. Cl]
Court Name Pending
i C) on appeal
Number Street Q) concluded
Case number city State ZIP Code

ke Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
Q] Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
QO Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Ola partner in a partnership
C An officer, director, or managing executive of a corporation

(J An owner of at least 5% of the voting or equity securities of a corporation

© No. None of the above applies. Go to Part 12.
C] Yes. Check all that apply above and fill in th details below for each business.

 
 

 

Business Name

 

Number Street

 

 

From To

 

City State ZIP Code

 

Business Name

 

Number Street

 

 

 

 

 

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known),

First Name Middle Name Last Name

 

 

Business Name

 

Number Street

 

 

From To

 

City State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

a No
C} Yes. Fill in the details below.

 

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

%/Lls 4 cetl pt!) x

Signature of Debtor 1 Signature of Debtor 2

Date QO, oC 20 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

4 No
Cl Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

id No
(J Yes. Name of person. . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Fill in this information to identify your case:

Debtor 1 CARLA O. TIMMERS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number (3 Check if this is an
{If known) amended filing

 

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1215

 

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

m@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list.on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

| Part 4: | List Your Creditors Who Have Secured Claims

 

1, For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 
 
 

 

: secures
Creditor’s iw
Credit CAPITAL ONE BANK id Surrender the property. i No
C] Retain the property and redeem it. C] Yes

Description of WEHICLE ALTIMA NISSAN
property
securing debt:

(Cl Retain the property and enter into a
Reaffirmation Agreement.

(2 Retain the property and [explain]:

 

 

Creditor's Cl Surrender the property. CI No

name:
(J Retain the property and redeem it. Cl Yes

Description of
property
securing debt:

(J Retain the property and enter into a
Reaffirmation Agreement.

() Retain the property and [explain]:

 

 

Creditor’s (I Surrender the property. QI No

name:
C) Retain the property and redeem it. Q Yes

Description of

   

 

property
securing debt:

( Retain the property and enter into a
Reaffirmation Agreement.

(2 Retain the property and [explain]:

 

 

 

 

 

 

 

Creditor's (2) Surrender the property. C No
name: * () Retain the property and redeem it. 2 Yes
Ona of () Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain]:
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known)

First Name Middia Name Last Name

List Your Unexpired Personal Property Leases

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
i as
Lessor's name: OINo
Oy
Description of leased “s
property:
Lessor’s name: C) No
Cl Yes
Description of leased
property:
Lessor's name: CI No
Description of leased Cl Yes
property:
Lessor's name: C] No
QC) Yes
Description of leased
property:
Lessor’s name: C] No
Ci Yes
Description of leased
property:
Lessor's name: QI No
Q) Yes
Description of leased
property:
Lessor'’s name: QI No
Cl Yes
Description of leased
property:

 

 

 

Under penaity of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

«Li

 

x

 

 

 

Signature of Debtor 1 . Signature of Debtor 2
Date Oo / 6 7 2 220 Date
MM/ DD / YYYY MM/ DD / YYYY

Official Form 108 : Statement of Intention for Individuals Filing Under Chapter 7 page 2
DEBTOR(S): CARLA O. TIMMERS CASE NO.:

é

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

 

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning

Related Cases, to the petitioner’s best knowledge, information and belief:

(NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iit)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

Ly

NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE PENDING: (YES/NO): [Jf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE PENDING: (YES/NO): [If closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

 
 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

 

 

[OVER]
DISCLOSURE OF RELATED CASES (cont'd)
CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE PENDING: (YES/NO): [If closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B - PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as
indicated elsewhere on this form.

 

 

 

Signature of Debtor’s Attorney Signature of Pro-se Debtor/Petitioner

875 PENNSYLVANIA AVENUE
Mailing Address of Debtor/Petitioner

BROOKLYN, NY, 11207

City, State, Zip Code

TIMMERSCARLA@GMAIL.COM

Email Address

9176760288

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or

the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.
 

 

Case 1-20-40066-cec Doc1 Filed 01/07/20

Fill in this information to identify your case:

CARLA O. TIMMERS

First Name

Debtor 1

 

Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number
(If known)

 

 

Entered 01/07/20 10:16:51

Check one box only as directed in this form and in

Form 122A-1Supp:

 

14 1. There is no presumption of abuse.

CJ 2. The calculation to determine if a presumption of

abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

(J 3. The Means Test does not apply now because of

qualified military service but it could apply later.

 

 

(] Check if this is an amended filing

Official Form 122A—1

 

Chapter 7 Statement of Your Current Monthly Income

12/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of

Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

ao Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

Wi Not married. Fill out Column A, lines 2-11.
(] Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

() Married and your spouse Is NOT filing with you. You and your spouse are:
QO
QO

Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare

under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your

   

 

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions).

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

5. Net income from operating a business, profession,
or farm
Gross receipts (before all deductions)

 

Ordinary and necessary operating expenses
Copy

 

6. Net Income from rental and other real property
Gross receipts (before all deductions)

Ordinary and necessary operating expenses

 

Copy

Net monthly income from rental or other real property here>

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

 

$ 2118.11 $

0.00 $

here> g___0.00 $

7. Interest, dividends, and royalties $ 0.00 $

page 1
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Debtor 1 CARLA O. TIMMERS Case number (if known)

First Name Middle Name Last Name

 

 

8. Unemployment compensation

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: ..........s0

For you $ 0.00
For your spouse $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled if
retired under any provision of title 10 other than chapter 61 of that title. g__ 0.00

10. Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. If necessary, list other sources on a
separate page and put the total below.

SNAP $353.00 $

 

 

 

 

 

$
Total amounts from separate pages, if any. + $ +$
11, Calculate your total current monthly income. Add lines 2 through 10 for each + _
column, Then add the total for Column A to the total for Column B. g¢ 2471.11 $ 0.00 i~|$ 2471.11

 

 

 

 

 

 

 

Total current
monthly income

By Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

42a. Copy your total current monthly income from line 11. Copy line 14 here> $2471.11

Multiply by 12 (the number of months in a year). x 12

12b. The result is your annual income for this part of the form. 12b.

43. Calculate the median family income that applies to you. Follow these steps:

 

 

 

 

 

 

 

 

 

Fill in the state in which you live. NY
Fill in the number of people in your household. 2
Fill in the median family income for your state and size of household. 13. $_71349.00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

 

44a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 122A-2

44b. CQ Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 
 

 

Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

 

CARLA O. TIMMERS Case number (i known)

First Name Middle Name Last Name

Debtor 1

 

r penalty of perjury that the information on this statement and in any attachments is true and correct.

x

By signing here, | declare un

x

 
 

 

  

Ze
f
Signature of Debtor 1

Date A OQ a L020 Date

MM/ DD /YYYY

Signature of Debtor 2

MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked fine 14b, fill out Form 122A-2 and file it with this form.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

EASTERN DISTRICT OF NEW YORK
IN THE UNITED STATES BANKRUPTCY COURT FOR THE

IN RE:

Case No.

 

CARLA O. TIMMERS
Debtor.

Chapter 7
VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

Date: O/ [67/2620 Cat oce,

Debtor Signature
Case 1-20-40066-cec Doc1

Ashro
1515 S 21st St
Clinton, IA 52732

Capital One Auto Finan
3901 Dallas Pkwy
Plano, TX 750938

Capital One Bank Usa N
Po Box 85520
Richmond, VA 23285

Comenitycb Myplacerwds
Po Box 182120
Columbus, OH 43218

Comenitycb Simplybe
Po Box 182120
Columbus, OH 43218

Capital One Bank
875 Pennsylvania Avenue
Brooklyn, NY 11207

Dept Of Education Nein
121$13Th St
Lincoln, NE 68508

Filed 01/07/20 Entered 01/07/20 10:16:51
Case 1-20-40066-cec Doc1

Lynv Funding Lic
Po Box 740281
Houston, TX 77274

Midland Funding
8875 Aero Dr Ste 200
San Diego, CA 92123

Midnight Velvet
1112 7th Ave
Monroe, WI 53566

Nycha
90 Vandalia Avenue
Brooklyn, NY 11239

New York State
99 Washington Avenue
Albany, NY 12210

Portfolio Recovery Associates Lic
120 Corporate Blvd
Norfolk, VA 23502

Through The Country Do
1112 7th Ave
Monroe, WI 53566

Filed 01/07/20 Entered 01/07/20 10:16:51

 
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

Verizon Wireless
Po Box 650051
Dallas, TX 75265
Case 1-20-40066-cec Doci1 Filed 01/07/20 Entered 01/07/20 10:16:51

UNITED STATES BANKRUPTCY COURT FOR THE

EASTERN DISTRICT OF NEW YORK

 

In re:

CARLA O. TIMMERS Chapter 7

Debtor.

 

DECLARATION OF PRO SE ASSISTANCE

IL, CARLA O. TIMMERS , received free legal assistance in preparing

my bankruptcy forms from the legal aid nonprofit Upsolve. Upsolve is a national legal aid nonprofit
funded by the Legal Services Corporation and leading philanthropic foundations. It provides free

Chapter 7 assistance for low-income debtors who need a fresh start but cannot afford counsel.

Upsolve is not my attorney. | am filing this case without a lawyer or "pro se." Because Upsolve
has provided its services pro bono, Upsolve is not a petition preparer under Section 110 of the

Bankruptcy Code, and Official Form 119 is not required and has not been provided.

x Z lh ac Date:__/ / Tf ZoxO

Signature of Debtor 1, Filing Pro Se

 

Upsolve Contact Information:
TINA TRAN, MANAGING ATTORNEY

TINA@UPSOLVE.ORG
